Citation Nr: 0619678	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1986, and from May 1986 to October 1988.  There is an 
unverified period of service from April 1978 to March 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The case was remanded by the Board to the RO via the Appeals 
Management Center (AMC) in February 2005 for additional 
development of the record.  After completion of the requested 
development, the case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's current neck 
disability began during service or for many years after 
service, or that it was caused by any in-service neck injury.

2.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's current peripheral 
vascular disease, or any other current right leg disability, 
began during service or for many years after service, or that 
it was caused by any in-service neck and/or back injury.

3.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's current peripheral 
vascular disease, or any other current left leg disability, 
began during service or for many years after service, or that 
it was caused by any in-service neck and/or back injury.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In a letter dated in January 2002, prior to the initial 
adjudication of the veteran's claims, the veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate the claims of service 
connection; he was informed about the information and 
evidence that VA will seek to provide; he was informed about 
the information and evidence that he was expected to provide; 
and he was requested to tell the RO about any additional 
evidence that he wanted to RO to obtain.  Thus, the Board 
finds that the elements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) were satisfied prior to the initial rating 
decision which was issued in July 2002.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice regarding effective date and initial rating assigned 
if service connection is awarded.  Despite the inadequate 
notice provided to the veteran on the issues of effective 
date and initial rating, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, since service connection is being denied, as noted 
hereinbelow, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  As a result of the denial of service 
connection, further evidentiary development is not required 
in this case as a result of the Dingess/Hartman decision with 
regard to notice of effective dates and initial rating.  
Thus, the Board finds that any defect with respect to the 
content of the VCAA letter was harmless error, and therefore, 
the veteran has not been prejudiced by the defective notice 
regarding effective dates and initial ratings in this case.  

Furthermore, the RO sent another letter to the veteran in 
March 2005 which specifically informed the veteran that, in 
order to cure a procedural defect, the veteran was being 
specifically requested to submit any evidence in his 
possession that pertained to his claim.  

Moreover, the rating decision, statement of the case, as well 
as the supplemental statement of the case explained, in 
detail, the reasons for the denial of his claims.  The 
veteran was also afforded an opportunity to provide testimony 
in support of his claim at a personal hearing which was held 
in December 2004.  The Board finds that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103 (West 
2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes VA medical records 
and written statements from the veteran.  In addition, the 
case was remanded in February 2005 specifically to afford the 
veteran a VA examination to determine the likely etiology of 
his claimed disabilities.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).


II.  Service Connection

The veteran asserts that he has current disabilities of his 
neck and legs which were first incurred during service.  The 
service medical records show that the veteran was treated for 
complaints of neck pain in 1988 following a fall on the ice. 
There is also an incident of treatment for right thigh trauma 
in 1979 and acute lumbosacral strain in May 1987.  

The veteran underwent a cervical fusion in 2001.  The veteran 
has been diagnosed with spondylosis of the cervical spine, 
herniated disc at C4-5 and C5-6, bilateral disc bulging at 
C7-T1 with cervical fusion, and peripheral vascular disease.  
Currently, the veteran claims that the conditions affecting 
his neck and lower extremities are related to service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As noted above, the service medical records show that the 
veteran complained of low back pain in May 1987 after 
lifting.  The assessment was acute lumbosacral strain.  An 
August 1987 periodic (Chapter 13) examination report notes 
tenderness at the left post cervical 1-cm node; but it was 
thought to be related to recent pharyngitis which had 
resolved.  In January 1988, the veteran was treated for 
complaints of neck pain following a fall on the ice.  On 
examination there was tenderness on the left side of the 
neck, but no muscle spasm.  X-ray of the cervical spine was 
within normal limits.  The assessment was muscular neck pain.  
A cervical collar was issued.  At a follow-up appointment the 
next day, the veteran still had decreased range of motion and 
neck tenderness.  Four days later, the veteran presented for 
another follow-up, and reported feeling much better.  The 
assessment was resolving neck pain, and the veteran was found 
fit for duty.  The remainder of the service medical records, 
including the separation examination, are negative for 
complaints or findings regarding neck pain.  The Board does 
note that a June 1988 separation examination notes complaints 
of leg cramps.  A February 1979 service medical record notes 
trauma to the right thigh as a result of an accidental kick 
received while playing football.  The must was bruised with 
spasm.  The assessment was muscle strain/contusion.  The 
veteran was temporarily placed on light duty.  Discharge 
examination in march 1979 was negative for complaints or 
findings of a neck disability or a leg disability.  

Post-service private treatment records from April 1989 reveal 
that the veteran suffered a severe lumbosacral strain with 
reflex myofasciitis.  He was treated with physical therapy 
and he used a cane and corset with significant relief of his 
discomfort.  The examiner advised that the veteran continue 
on physical therapy to strengthen his back, to pre-injury 
status and he felt that the veteran's back would gradually 
continue to improve.  A May 1989 follow-up report noted that 
the veteran was greatly improved since his lumbar strain four 
weeks earlier.  The veteran reported that his leg pain was 
gone and that he only had very little or no pain in his low 
back and no pain at all down his legs.  On examination he had 
minimal tenderness at the posterior superior iliac spine and 
minimal spasm in the lower spine.  The impression was 
resolving lumbosacral strain.  

Post service medical evidence of record shows that the 
veteran underwent an anterior cervical discectomy with 
allograft and metal plate fusion of C2, C3 and C4, in 
November 2001 as a result of cervical myeloradiculopathy from 
disc herniation at C4-5 and C5-6, shown on a magnetic 
resonance imaging (MRI) scan.  The surgeon's dictation report 
noted that the veteran presented with a several month history 
of left arm and shoulder pain; that he noticed some weakness 
in his left arm.  

A January 2002 VA report from an emergent care center notes 
complaints of pain going down his legs, left greater than 
right, with walking and calf claudication.  There was no 
palpable pulse in the left leg.  There was a 1-2+ right 
femoral pulse with bruit and 1+ popliteal dorsalis pedis and 
posterior tibial pulses on the right.  Both feet were warm.  
The assessment was peripheral vascular disease.  He was 
advised to quit smoking.  

A February 2002 examination by the Pennsylvania Bureau of 
Disability Determination noted a diagnosis of peripheral 
vascular disease and history of cervical fusion, persistent 
pain, chronic low back pain, most likely degenerative disc 
disease.  The examiner did not offer an opinion as to the 
etiology of the disabilities.  

At a February 2002 VA examination report, the veteran denied 
combat, trauma or injury to the neck during service.  

At a VA examination in April 2002, the veteran's claims file 
was unavailable, but the veteran provided the examiner with 
some service medical records which documented the treatment 
for neck pain in 1988.  The examiner noted the veteran's 
complaints and a self-report of his medical history.  The 
diagnosis was (1) spondylosis of the cervical spine; (2) 
herniated cervical disc at C4-C5 and C5-C6, bilateral disc 
bulging at C7-T1 with cervical fusion; (3) plantar fasciitis 
of right foot with mild hallux valgus and minimal 
ossification of Achilles tendon; (4) residual shoulder pain 
secondary to neck injury - radiologically normal; and (5) 
minimal degenerative changes of lumbosacral spine with 
anterior wedging of T11 and T12.  The examiner did not offer 
an opinion as to the etiology of the veteran's orthopedic 
disabilities.  

At his personal hearing in December 2004, the veteran 
essentially testified that his in-service injury resulted in 
his current problems with his legs, back, and neck.  He 
reported that he received Social Security Disability, but he 
also noted that all of his medical treatment was received at 
VA facilities; he received no private medical treatment.  

Pursuant to the Board's February 2005 remand instructions, 
the veteran was afforded a VA examination in July 2005.  
After a review of the veteran's claims file, the examiner 
noted the veteran's in-service treatment for cervical and 
lumbar spine pain.  The examiner also referred to the 
veteran's letter of appeal which stated that he believed that 
imaging of his 1988 neck injury showed a deformity that he 
was not made aware of, and that was what eventually 
necessitated the surgery in 2001.  The examiner pointed out, 
however, that in-service x-rays of the veteran's cervical 
spine on two separate occasions were negative.  

With regard to the veteran's complaints affecting his lower 
extremities, the veteran described vascular claudications 
symptoms.  The examiner noted the veteran's severe vascular 
disease and a long history of smoking, with resultant 
aortobifemoral bypass in August 2002 for occlusions in his 
legs.  The examiner referred to a recent March 2005 magnetic 
resonance imaging (MRI) scan which showed straightening of 
the normal lordosis, no obvious problems at the levels of his 
previous fusions, some degenerative disease at the level 
below the fusion with some mild protrusion of the disk at 
that level.  His symptoms were not radicular in nature.  
Although the L5-S1 disc bulged slightly into the canal, it 
did not compromise the nerve root exit and did not compromise 
the canal to any great degree.  The veteran continued to 
complain of increased aggravation with activity, after 
walking a half mile.  He denied burning, numbness and 
tingling of his legs.  The examiner referred to Doppler 
studies in August 2002 which revealed severe stenosis on the 
right and normal to mild stenosis on the left.  

The diagnosis was (1) paracentral disk herniation at C6-7 
with bilateral disk bulge at C7-T1 and central bulging at C4-
5, subsequent C4-C7 anterior cervical diskectomy in November 
2001; (2) bilateral claudication of lower extremities, with 
aortobifemoral bypass in August 2002 for vascular disease.  
The examiner concluded that it was less likely than not (not 
likely) that the veteran's neck injury in 1988 would be the 
cause or result of his need for a diskectomy 13 years later; 
and it was less likely than not (not likely) that the 
veteran's lower extremity symptoms were from low back pain as 
there was no evidence of stenosis on MRI.  The veteran's 
symptoms were vascular in nature and not related to his back.  

Thus, in sum, there is no evidence of record, other than the 
appellant's contentions, that his current neck and leg 
disabilities are related to any disease or injury incurred in 
or aggravated by service.  Rather, the competent medical 
evidence of record shows that the veteran has peripheral 
vascular disease of his lower extremities, which is unrelated 
to service, and current neck disability which did not surface 
until many years after service, and which is not related to 
the documented in-service neck strain noted in January 1988.  
The Board is mindful of the veteran's sincere belief that his 
current disabilities were first manifest during service; 
however, the veteran has not provided any medical evidence to 
support that assertion.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Furthermore, the Board notes that the absence of any 
competent evidence of neck and/or leg disability until over 
13 years after service, and the absence of continuity of 
symptomatology due to neck and/or leg disability between 1988 
and 2001 constitutes negative evidence tending to disprove 
the claim that the veteran developed these disabilities 
during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

As noted above, the record does not contain an opinion by a 
medical professional which supports the veteran's contentions 
that his neck disability and/or leg disabilities resulted 
from in-service injury.  

The preponderance of the evidence is against the claims for 
service connection for a neck disability and disabilities of 
the right and left lower extremities.  Thus, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a neck disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


